In a petition for rehearing it is urged that the affidavit referred to in the opinion should have been considered by the Court. The affidavit is on a sheet of paper not filed in the trial court nor authenticated by the trial judge, and it is in no way made a part of the transcript of the record proper or of the bill of exceptions, which latter was authenticated by the trial judge. Stipulation of counsel that the affidavit may be made a part of the transcript cannot legally make it so, at least unless it is authenticated by the trial judge. As the affidavit was not incorporated in the bill of exceptions approved by the trial judge or incorporated in the transcript of the record proper so that it may be definitely identified by the appellate court and so exhibited as to important authenticity," as required *Page 629 
by Section 4612, C. G. L., it cannot be considered in this Court. Preston v. State, 116 Fla. 115, 156 So. 285. The Court did not overlook but fully considered all the matters that were duly presented for adjudication.
Rehearing denied.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.